Citation Nr: 0915767	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  03-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include as secondary to the Veteran's service-connected 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 
1953 to October 1956 and in the Navy from April 1958 to July 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  This action denied service connection 
for the heart disorder.  

The Veteran and his spouse testified at an RO hearing in 
November 2002; a copy of the transcript is associated with 
the record.

In an April 2006 decision, the Board disposed of another 
issues and remanded the issue of entitlement to service 
connection for a heart disorder for further development.  
This matter was remanded again in September 2008 to ensure 
compliance with the earlier remand.  Such has been completed 
and this matter is returned to the Board for further 
consideration.  

The Board's September 2008 remand pointed out that the 
Veteran's hearing testimony of November 2002 in which he 
alleged being unable to work due to his back problems, in 
addition to the remarks from the examiner from the September 
2007 VA examination indicating the Veteran is totally 
disabled from his lumbar spine disability, raises a claim for 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.  
This matter was referred to the RO to further adjudicate in 
September 2008.  To date no action appears to have been taken 
on this matter and it is again referred to the RO to further 
address.





FINDING OF FACT

There is no competent medical evidence showing that the 
Veteran's heart disorder is related to service or any 
incident therein, nor is it related to his service-connected 
low back disorder or that it was manifested within one year 
of service discharge.


CONCLUSION OF LAW

A heart disorder is not proximately due to, the result of, or 
chronically aggravated by a service-connected lumbar spine 
disability, nor was a heart disorder incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran's claim on appeal was 
received in January 2002.  The RO adjudicated it in March 
2002, with notice sent the same month.  Additional notice was 
sent in December 2006, March 2007, June 2007, and August 
2007.  The duty to assist letter notified the Veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued on December 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in September and October 2007 and November 2008, 
provided current assessments of the Veteran's condition based 
not only on examination of the Veteran, but also on review of 
the records.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided such notice in a letter dated in May 2006.  
Thereafter, the RO readjudicated the issue on appeal and 
issued a supplemental statement of the case in December 2008.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).

II.  Service Connection

The Veteran contends that he should be granted service 
connection for a heart disorder to include as secondary to 
his service connected lumbar spine disorder.  Specifically he 
argues that treatment in service for his back disorder caused 
him to have a cardiac arrest which damaged his heart.  
Alternatively, he argues that his current heart disorder is 
being caused or aggravated by the service-connected lumbar 
spine disorder.

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a Veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, a disability also can be service-connected if it 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b).  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006) and Allen 
v. Brown, 7 Vet. App. 439 (1995).  A claim for secondary 
service connection requires competent medical evidence 
linking the asserted secondary disorder to the service-
connected disability.  Velez v. West, 11 Vet. App. 148, 158 
(1998).  See also Wallin v. West, 11 Vet. App. 509, 512 
(1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate the secondary disorder with the 
service-connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin, 11 Vet. App. at 512.

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in- 
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2008).

The report of an April 1958 enlistment examination revealed 
normal heart and vascular findings, with blood pressure of 
134/74 and sitting pulse of 90.  The accompanying report of 
medical history was negative for any cardiovascular 
complaints, such as history of palpitations/pounding hear, 
chest pain, shortness of breath, or high or low blood 
pressure.  The chest X-ray from April 1958 was negative.  
Again in reenlistment examinations from November 1961 and 
August 1967, the cardiovascular findings were again normal 
with blood pressure of 124/70 and 118/60 respectively and a 
pulse reading of 84 in both examinations.  The chest X-rays 
done in November 1961 and August 1967 were negative.  
Likewise, the report of a May 1971 discharge and immediate 
reenlistment examination revealed normal heart and vascular 
findings, with blood pressure of 146/88 and sitting pulse of 
88.  The accompanying report of medical history was negative 
for any cardiovascular complaints.  

Service treatment records reveal that the Veteran was 
admitted in August 1971 with severe low back pain and was 
diagnosed with herniated nucleus pulposus (HNP) of the L4-5 
disc and began to undergo a laminectomy on August 20, 1971, 
but while under general intubation anesthesia, he developed 
severe vasovalgal reaction during which at one point, no 
heart sounds were felt for approximately 45 seconds.  Surgery 
was delayed until August 25, 1971 when the hemilaminectomy 
was performed on the right side.  Postoperative course was 
benign and he obtained satisfactory relief of his presurgical 
symptoms.

The June 1974 separation examination revealed normal heart 
and vascular findings, with blood pressure of 126/78 and 
sitting pulse of 72.  The accompanying report of medical 
history was negative for any cardiovascular complaints.  

Postservice records from Winn Army Hospital reveal that he 
was seen in October 1992 for cold complaints and in July 1993 
for left knee complaints and bee sting, with no significant 
cardiovascular findings shown including blood pressure 
readings of 102/79, 139/82 and 110/72, and pulse of 96, 92 
and 66.  In April 1993 the Veteran was treated for bronchitis 
and had a blood pressure of 110/74 and a pulse of 78.  No 
significant cardiovascular findings were reported.  Urology 
records from October 1995 likewise are negative for 
significant cardiovascular findings with blood pressure 
readings of 122/88, 106/71 and pulse readings of 68 and 70.  
In February 1996, he was treated for ear pain again with no 
significant cardiovascular findings, with blood pressure of 
138/79 and pulse of 65.  

In February 1996, the Veteran underwent heart catheterization 
at St. Joseph's Hospital, which diagnosed normal coronary 
arteries with the exception of minimal luminal 
irregularities, mild inferior wall hypokinesis by 
ventriculogram of questionable etiology and normal left heart 
filling procedures.

Records from Winn Army Hospital reflect that he was seen in 
October 1996 with complaints of fatigue and a history of 
hypoglycemia and complaints of decreased circulatory in both 
legs, with general malaise and cold intolerance in the past 2 
months.  Cardiovascular examination revealed his heart had 
regular rate and rhythm and his blood pressure was 126/78 and 
pulse was 68.  His past medical history was said to include 
coronary artery disease (CAD) with 15 to 20 percent blockage 
in 1985.  A chest X-ray from October 1996 revealed only 
evidence of a minor abnormality diagnosed as chronic 
obstructive pulmonary disease (COPD) and was otherwise 
normal.  

Also in October 1996 he underwent a VA examination for his 
back which did not include any findings regarding his heart 
or vascular system.  However spinal X-rays taken in 
conjunction with this examination noted some findings of 
aortaloic calcification secondary to atherosclerosis.  

Private records from Dr. W., dated in 1996 reference low back 
problems with no pertinent findings regarding the heart.  

A May 1997 Agent Orange examination revealed no specific 
heart complaints in the medical history, but his complaints 
did include dizziness and gradual memory loss for several 
year.  He denied shortness of breath and chest pain.  
Physical examination revealed his heart had regular rate and 
rhythm without murmurs, gallops or rubs.  Lungs were clear.  
His blood pressure was 133/80 and pulse was 70.  No heart 
disorder was diagnosed.  Chest X-ray from the same month 
showed obstructive airway disease with mild fibrotic changes 
and no acute abnormality.  No heart abnormality was reported.

VA and private medical records from 2001 to 2002 revealed the 
Veteran to be diabetic and severely obese as noted in a 
February 2001 note which also noted a normal cardiovascular 
system with blood pressure of 120/70, pulse was 76, regular 
S1 and S2 normal with no murmur or jugular vein distention 
(JVD).  The assessment was diabetes and severe obesity with 
no cardiovascular disorder diagnosed.  In October 2001 he was 
noted to have multiple medical problems including diabetes, 
lumbar laminectomy at age 36 and a history of cardiac arrest 
at age 36 while on the operating table, wherein he claimed 
his heart stopped requiring resuscitation.  His left heart 
catheterization report from 2000 was noted to show normal 
coronaries with 10 percent ostial left main lesion and minor 
irregularties in other diffuse vessels with normal LV 
function with one section of inferior hypokinesis.  His 
current complaints were of feeling tired for the past year 
and a half.  He tired after walking 1/2 mile and became 
slightly dyspneac.  He denied ortopnea or parxysmal nocturnal 
dyspnea (PND).  He also denied chest tightness during that.  
He described a diffuse fatigue and also was noted to use a 
machine for sleep apnea.  Physical examination was negative 
for chest pain, tightness, PND, edema, but was positive for 
DOE, palpitations, arrhythmia and syncope.  He had regular 
rate and rhythm without murmurs, gallops or rubs.  PMI was 
slightly displaced medially applicable under the epigastrium.  
His chest was clear on inspiration but had diffuse wheezes 
especially on forced expiration.  He was assessed with 
diabetes mellitus, "tired and wheezing."  Pulmonary 
function tests and chest X-rays were ordered.  No heart 
disorder was diagnosed.  Again his cardiovascular findings 
were unremarkable in March 2001 where his pulse was 70, blood 
pressure was 110/70, regular S1 S2 was normal with no murmur 
or JVD.

In February 2002 the Veteran underwent a VA spine examination 
and noted that his history of back surgery with the initial 
aborted attempt due to his having become hypotensive or 
having a cardiac arrest.  The Veteran reported that he was 
told for some reason that he had some heart damage at the 
time of the cardiac arrest.  About 2 years ago he began to 
have chest pain and shortness of breath and a heart 
catheterization was performed.  The examiner reviewed the 
statement of the findings which said that he had minor CAD 
and a minor area of inferior hypokinesis on the left 
ventriculogram.  He had overall normal left ventricular 
function.  He also reported being diagnosed with diabetes 
mellitus about 4 years ago, and part of the discussion 
centered around whether conflicting test results for diabetes 
actually showed diabetes as opposed to a renal tube 
malfunction causing glucosuria.  The physical examination 
revealed lungs clear to auscultation and percussion, heart 
probably not enlarged, no murmurs, peripheral pulses all 
present and normal.  There was no peripheral edema.  The 
examination also addressed lumbar spine complaints.  The 
diagnosis was degenerative joint disease of the lumbosacral 
spine status post diskectomy and history of cardiac arrest 
but no significant residuals from this.  

VA records from May 2002 to June 2002 continued to show 
unremarkable cardiovascular findings, although the history of 
cardiac arrest during laminectomy was again reported.  His 
blood pressure was 128/62 and 118/78 with heart rate at 76 
and 69.  
 
The Veteran testified at a November 2002 DRO hearing that he 
was told by his doctor that there was a "dead" section of 
his heart that was caused from the cardiac arrest, which took 
place during surgery in service.

VA and private treatment records from 2004 through 2007 now 
include diagnoses of hypertension sporadically given, 
although not shown clinically.  An April 2003 VA record which 
reported a history of hypertension reported a blood pressure 
of 109/67 and pulse of 76 with unremarkable cardiovascular 
findings.  The assessment included hypertension with good 
control in addition to chronic pain in the legs secondary to 
back problems.  Records from March 2004 and September 2004 
also gave a history of hypertension although cardiovascular 
examination was unremarkable and he was diagnosed with 
hypertension in good control.  

In September 2004 the Veteran was hospitalized for chest wall 
pain, left sided, associated with shortness of breath and 
diaphoresis.  There was no elevated blood pressure and no 
radiation to the back.  He was pain free on examination and 
gave no history of hypertension or heart problems.  Physical 
examination revealed his heart had regular rate and rhythm 
with no rubs.  The assessment was chest pain probably angina.  
He had multiple risk factors and myocardial infarction (MI) 
had to be ruled out.  Further workup which included review of 
the electrocardiogram showed sinus bradycardia with 
incomplete right bundle branch block with ventricular rate of 
58.  The impression was chest pain and known mild CAD.  
Further workup included heart catheterization.  The X-rays 
from September 2004 revealed normal chest and heart and lungs 
were free of infiltrates.  Following the procedures of left 
and right coronary angiogram, right superficial femoral 
artery (SFA) and carotid angiography, the findings revealed 
normal left main artery, left circumflex with mild diffuse 
plague of perhaps 40 percent, mid lesion present, distal 
segment left anterior descending coronary artery.  Again the 
apical segment had some mild to moderate disease.  No other 
abnormalities were noted.  The LV indicated about 40 percent 
mild inferior wall hypokenesia.  No significant carotid 
obstructive disease was shown on hemodynamic monitoring.  The 
study indicated inferior wall hypokinesia.

VA and private treatment records from July 2005 through July 
2007 primarily address other problems and included findings 
of essentially normal cardiovascular findings as repeatedly 
reported in records spanning this time frame where his blood 
pressure readings were at their highest in November 2006 when 
it was 130/80, and his heart examination repeatedly was 
normal, with no evidence of murmurs shown.  Records from 
March 2005 and August 2005 both noted that he had a heart 
catheterization which was normal.  The records continued to 
show a past medical history of hypertension.

The report of a September 2007/October 2007 VA cardiovascular 
and lumbar spine examination noted that the Veteran was a 
military retiree who served from 1953 to 1974 and had surgery 
on August 25, 1971 for HNP of the L4-5 on the right.  The 
initial attempt at surgery took place on August 20, 1971 when 
he was said to have a severe vasovalgal reaction during 
induction of general anesthesia and intubation resulting in 
at one point the Veteran felt no heart beat for 45 seconds.  
There is no documentation in the chart of this however that 
surgery was aborted.  On August 25, 1971 he underwent general 
anesthesia intubation and his surgery to excise the HNP took 
place with no adverse effects.  Over the years he had no 
special care as the result of his vasovalgal reaction 
although it was described by him as having his heart stop, 
with a cardiac arrest.  Subsequently he had numerous 
evaluations over the years.  He did not have heart problems 
noted on his discharge from the service, nor was he 
hypertensive.  Subsequently in 2000 or 2004 he had heart 
catheterization and was said to have a 40 percent stenosis of 
his circumflex system and some distal LAD stenosis as well.  
The severity of the Veteran's low back disorder was also 
addressed and he was noted to be significantly limited in 
walking no more than 50 feet and having severe limited range 
of motion.  

His October 2007 cardiology consult included diagnostic tests 
with the LV function tested showing the LV mass of the upper 
limits of normal with the LV mildly enlarged but no segmental 
abnormalities in areas visualized and normal global function.  
His right heart function reveal normal RV size and function.  
The pericardium showed small free space and probable fat pad.  
It was commented that there was a poor acoustic window due to 
the Veteran's body habitus.  The diagnoses included status 
post excision of a HNP 4-5 with DJD of his lumbar spine, 
opined to be as likely as not related to his surgery, and 
status post vasovalgal reaction during intubation of general 
anesthesia during his first attempted surgery on August 20, 
1971, with all indicators in the claims file suggesting no 
adverse sequelae from this event and this was unrelated to 
his structural heart problem.  Also diagnosed was diabetes 
mellitus with diabetic peripheral neuropathy with decreased 
sensation to the knee.  Hypertension was not found on this 
examination and the Veteran reported having not been treated 
for hypertension.  It was noted that the claims file showed 
intermittently the diagnosis of hypertension had been given 
and listed as a medical problem.  However, it was not shown 
while he was in the military and he was not currently being 
treated with antihypertensive medication.  

Finally, diagnosed was mild CAD with evidence of 40 percent 
stenosis.  It was this examiner's opinion that though this is 
a cardiac diagnosis, his diabetes predisposed him to this as 
did his distant history of tobacco use and his age and 
gender.  There was no evidence in the medical literature that 
vasovalgal reactions predisposes one to the development of 
CAD many years later.  It was this examiner's opinion that 
the CAD was more likely than not is unrelated to the 
inservice anesthesia.  It was also the examiner's opinion 
that the CAD was not incurred during active service including 
this administration of anesthesia, and that it was not 
manifested within one year of his discharge from service.  It 
was also the examiner's opinion that the CAD was not 
aggravated by the inservice treatment for the lumbar spine 
disorder.  He was put at risk for CAD by post service events 
such as aging, sex, diabetes mellitus.  The examiner 
confirmed that the claims file was reviewed.

The report of a November 2008 VA heart examination opinion 
was drafted by the same examiner who had conducted the 
previous VA examination in September 2007 and confirmed 
reviewing the claims file and the previous examination.  The 
examiner referred the reader to the previous examination 
report which outlined the history of both the Veteran's heart 
disease and back problems in detail.  He had a moderate 
degenerative joint disease of the lumbar spine status post 
excision of a herniated nucleus pulposus at L4-5 in the 
1970's and had moderate functional loss due to pain.  He also 
had mild CAD with 40 percent stenosis by heart 
catheterization in recent years.  His MET level established 
by his activity at this time as a level of 5 and his ejection 
fraction was greater than 50 percent with normal global 
function on echo performed at this time.  It was this 
examiner's opinion that the Veteran's heart disorder 
diagnosed as mild CAD is less likely than not due to or 
aggravated by the Veteran's service-connected lumbar spine 
disability.  CAD is caused by atherosclerosis of the coronary 
arteries.  Coronary atherosclerosis is aggravated by risk 
factors which he has such as age, gender, diabetes and 
tobacco use.  There is no medical literature which would 
support a contention that lumbosacral spine degenerative 
joint disease contributes to the development of CAD.  
Therefore this examiner's opinion was based on available 
abundant medical literature.  

Based on a review of the above evidence, the Board finds that 
the preponderance of the evidence is against service 
connection for a heart disorder.  The evidence fails to show 
that the diagnosed CAD was due to or aggravated by the 
Veteran's service-connected lumbar spine disability.  As 
discussed above, the VA examination report from November 2008 
contained an opinion that it was less likely than not that 
this heart disorder was due to or aggravated by the spine 
disorder, but that it was more likely brought on by 
nonservice-related factors such as age, gender etc.  The 
Veteran has not submitted any medical evidence to rebut this 
opinion. 

In regards as to whether the heart disorder began in service 
or was caused by an incident in service, to include the 
vasovalgal reaction that took place in 1971 when he was being 
prepped for lumbar spine surgery, the preponderance of the 
evidence is against this claim.  The opinion from the 
September 2007/October 2007 examination report was  that the 
Veteran's CAD was not aggravated by the inservice treatment 
for the lumbar spine disorder, nor that it resulted from his 
vasovalgal response to this treatment.  Although the Veteran 
alleged in his November 2002 hearing that he was told by a 
doctor that the vasovalgal episode damaged his heart, he did 
not submit such medical evidence.  There is no medical 
evidence to support his contentions and rebut the opinions 
from the VA examination.  

The Veteran has alleged that his heart disorder is related to 
the incident of the inservice back surgery.  The Board notes 
that the Veteran is competent to report that on which he has 
personal knowledge, i.e., what comes to him through his 
senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the Veteran is a lay person, and as a layperson, he 
does not have the expertise to opine regarding medical 
diagnosis or etiology.  He cannot state, with medical 
certainty, that he has a disability that is related to 
service.  In the absence of evidence demonstrating that the 
Veteran has the requisite training to proffer medical 
opinions, the contentions made by him are no more than 
unsubstantiated conjecture and are of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

As the preponderance of the evidence is against service 
connection for residuals of a heart disorder, to include as 
secondary to service-connected lumbar spine disorder, 
reasonable doubt does not apply in this case. 38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for a heart disorder, to include as 
secondary to a service-connected lumbar spine disorder, is 
denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


